UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-7487



HAKEEM MUSTAFA ALI MOHAMED,

                                                Plaintiff - Appellant,

          versus


DEPUTY FRYE, #8825,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CA-02-682-2)


Submitted:   November 21, 2002              Decided:   December 4, 2002


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Hakeem Mustafa Ali Mohamed, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Hakeem Mustafa Ali Mohamed appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint under 28

U.S.C. § 1915A(b)(1) (2000).      We have reviewed the record and find

that this appeal is frivolous.      Accordingly, we dismiss the appeal

on the reasoning of the district court.        See Mohamed v. Frye, No.

CA-02-682-2 (E.D. Va. filed Sept. 5, 2002; entered Sept. 6, 2002).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                 DISMISSED




                                    2